Citation Nr: 0820689	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  00-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for PTSD.  The case was before 
the Board in October 2002 at which time the Board conducted 
additional development of the claim pursuant to its authority 
existing under 38 C.F.R. § 19.9(a)(2).  Subsequently, the 
United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. 
§ 19.9(a)(2) allowing Board review of evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Upon 
receipt of additional evidence, the Board remanded the case 
to the RO in October 2003 for review of the evidence obtained 
by the Board.  An RO rating decision dated January 2004 
increased the disability rating for PTSD to 30 percent 
effective to the date of claim.

In a decision dated June 2005, the Board denied the claim of 
entitlement to a rating in excess of 30 percent for PTSD.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  An August 2006 
order by the Court vacated the Board's decision and remanded 
the claim pursuant to the terms of a Joint Motion for Remand.  
The Board remanded this case in October 2006 for further 
development pursuant to the Court's order.  Thereafter, while 
this matter was on remand status, the RO in a June 2007 
rating, granted a 50 percent rating for the PTSD, effective 
the date of claim.  This matter is returned to the Board for 
further consideration.  

The veteran has submitted evidence in the form of a May 2008 
private medical opinion, which is accompanied by a waiver of 
review of the agency of original jurisdiction and which the 
Board accepted for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2007). 


FINDINGS OF FACT

1.  Prior to December 21, 2006, the veteran's service-
connected PTSD has been shown to be manifested by such 
symptoms as anxiety, insomnia, nightmares, intrusive 
thoughts, anger, irritability and depressed mood, isolation 
and Global Assessment of Functioning (GAF) scores 
attributable to PTSD generally ranging from 40 to 55, with 
fluctuating scores including a low score of 27 and a high 
score of 80, and has been found by medical evidence to result 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to these symptoms.

2.  As of December 21, 2006, the veteran's service-connected 
PTSD is manifested by total occupational and social 
impairment due to gross impairment of thought processes or 
communication, such as exhibited in his PTSD intrusive 
thoughts, nightmares, irritability and social isolation, 
grossly inappropriate behavior shown in his conflicts with 
coworkers and persistent danger of hurting self or others as 
now exhibited with his road rages.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met for the appellate period prior to December 
21, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2007).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met as of December 21, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1- 4.10, 4.130, Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in February 1999.  The RO adjudicated it in May 
1999, with notice sent the same month.  In this case, the 
VA's duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter(s) sent to the appellant in 
November 2006.  Additional notice was sent in February 2007.  
The veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in November 2006 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria for an increased rating for PTSD by the 
most recent supplemental statement of the case sent in June 
2007, which discussed at length the level of disability 
needed for a higher rating for PTSD, to include the criteria 
under the General Rating Formula.  This supplemental 
statement of the case also discussed the total medical 
evidence in detail and analyzed this evidence in terms of the 
rating criteria.  The veteran in his various communications 
including his Notice of Disagreement of June 1999 and his 
substantive appeal dated in October 2000 discussed the 
severity of his psychiatric symptoms in detail.  His attorney 
has submitted written arguments that further elaborate on his 
symptoms.

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in February 2003 provided current assessments of 
the veteran's condition prior to December 21, 2006 based not 
only on examination of the veteran, but also on review of the 
records.  There is no need to address the adequacy of the 
most recent examination of May 2007 in light of the total 
grant in effect as of December 21, 2006.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The veteran served on active duty from December 1965 to 
December 1967.  He served in the Republic of Vietnam during 
the Vietnam Era wherein he was awarded a Purple Heart and 
Aircraft Crewman Badge.  Historically, a December 1981 letter 
from Dr. Boniface diagnosed his symptoms of severe 
depression, nightmares, ideation concerning death, reliving 
of Vietnam experiences and somatic complaints as a traumatic, 
severe neurosis related to his Vietnam experience.  A PTSD 
diagnosis was confirmed by VA examination in January 1982.  
By means of an RO rating decision dated April 1982, the RO 
granted service connection for PTSD and assigned an initial 
evaluation of 10 percent.

The veteran filed his claim for an increased rating for PTSD 
by means of a VA Form 21-4138 received February 24, 1999.  
Accompanying his claim, he attached a January 1999 statement 
from Robert B. Howat, Ed.S, LMFT, who practices in counseling 
and psychotherapy, relating his treatment of the veteran 
since May 1998 due to presenting symptoms of depression, 
night terrors, flashbacks, suspicion of authority and 
isolation from social situations.  The veteran was deemed 
unable to initiate and/or maintain healthy social 
relationships.  He had rage and angry outbursts which had 
been reduced with psychotropic medication and 
cognitive/behavioral therapy.  His prognosis for recovery of 
his many PTSD symptoms was deemed poor, and Mr. Howat 
believed that the veteran should be provided the maximum 
benefits for his PTSD disability.

The veteran also provided a statement from Dr. Warden of 
Kaysville Medical Center in Kaysville, Utah, which stated as 
follows:

"[The veteran] was one of the men I took care of in Viet Nam 
while he served with the 187th Assault Helicopter Company.  
Therefore, I have remained in contact with him for the past 
31 years.  I have advised him to report to the Veterans 
Administration the injury to his neck, which was ignored.  
Now I would like to report this letter in support of claim."

"This patient is a very highly trained, highly experienced, 
combat helicopter crewman, whose skills have been so 
ingrained that he has not been able to function outside the 
combat environment successfully.  Anger, aggression, rage and 
violence are demonstrated in the workplace when this becomes 
his battlefield.  Any assumed insult, as to his being a 
Vietnam veteran, becomes an igniter of combat fervor, which 
in a civilian setting is homicidal.  Involved heavily in his 
behavior is his inability to cope with authority figures who 
have not earned their right to have jurisdiction over him.  
He therefore acts in appropriately with law enforcement 
persons, bosses, store clerks, etc.  His training and 
experience, as combat crewman deludes him to being unable to 
deal with time, place, and social setting appropriately.  
Therefore, he is permanently disoriented as to living 
productively. His is a classical example of a Don Quixote 
syndrome!"  

"Longstanding problems with memory loss, insomnia, combat 
flashbacks, have made regular hours of function impossible 
and have interfered with maintaining employment.  Sleep 
deprivation, hypervigilance, social exclusion, hygienic 
neglect, all are associated with severe instability of 
function.  Therefore, he is a worrisome threat of injuring 
himself and others.  I have not viewed this veteran 
functioning above a GAF rating of 27 in the past year.  He 
has shown no tendency to adapt to civilian standards since 
Vietnam.  In summary, I feel this veteran is totally and 
permanently disabled.  He has been previously rated as having 
service connected post traumatic stress disorder.  I disagree 
with the original 10% rating, and believe he should be rated 
as 100% permanently and totally disabled and that he should 
be thus compensated.  I do not feel he is employable.  I also 
believe awarding this veteran permanent and total disability 
can restore his dignity, hope, and self worth; and validate 
the outstanding service and sacrifice this veteran gave to 
his country almost 30 years ago."

Dr. Warden then provided the veteran Axis I diagnoses of 
chronic PTSD and major depressive disorder (MDD) with a GAF 
score of 27.  Dr. Warden opined that the veteran was entitled 
to a total disability rating under VA regulations, and 
provided additional commentary as follows:

"[The veteran] was exposed to traumatic events for an 
extremely long period which included the following stressors:  
1. He was wounded in action an[d] received the Purple Heart.  
2. He was involved in at least two crash accidents in combat 
sustaining injury to his back and (with me as his primary 
care giver).  He was crew chief transporting wounded and 
Killed In Action comrades to the 45 MUST Hospital on many 
occasions.  It is unlikely that he will be able to recover 
from having experienced them, but treatment may make it 
easier for him to cope with the rage and inappropriate 
behavior (including behavior dangerous to himself and others) 
that those traumatic events caused.  His condition is 
permanent, and the Department of Veterans should award him 
total and permanent disability as a result."

"My qualifications to make the above recommendations 
concerning my patient [the veteran] come from 37 years as a 
physician in many major commands of the U.S. Army Medical 
Corps (most of it as a flight surgeon.)  Active duty included 
a tour as 12th Combat Aviation Group Surgeon in Vietnam, and 
reserve duty included a long stint as the Utah State Surgeon.  
Parallel to this, I have spent 35 years as a Board Certified 
Family Practice physician.  Both my military and civilian 
practices have required a strong basis in treatment of 
psychiatric illness.  In both practices, I have seen and 
continue to see and treat a large number of PTSD sufferers, 
most from the Vietnam War era."

In April 1999, the veteran underwent a VA PTSD examination.  
He reported being widowed in 1993 and living with his 
daughter.  He had worked as a tile setter at [redacted], 
[redacted] with a civilian company for the past 
31/2 years.  He admitted to occasionally becoming angry at 
people, but never being reprimanded.  He denied any problems 
with alcohol, drugs or the law.  He reported nightmares and 
daydreams of him either running, spinning or falling and 
seeing blood and guts, but never any faces.  He reported 
additional symptoms of severe insomnia and angry outbursts.  
He tried not to get too close to people, but got along fairly 
well superficially.  He had past and current treatment with 
Paxil.  He described his hobbies as occasional fishing but no 
other social activities.  On mental status examination, his 
mood was somewhat depressed.  His affect was blunted and 
guarded.  He had no auditory or visual hallucinations nor 
evidence of psychosis.  His cognition was intact.  He denied 
suicidal or homicidal ideations.  He was given a diagnosis of 
chronic, delayed PTSD and assigned a GAF score of 80.  The 
examiner further commented:  "This veteran is capable of 
gainful employment with minimal problems on the job and 
competent to handle his own affairs."

A statement from an acquaintance who was assisting the 
veteran in filing his notice of disagreement, received in 
August 1999, averred to personal observation of the veteran's 
anger outbursts with no apparent precipitous events, 
decreased memory and concentration as well as an appearance 
of being tired and falling asleep in inappropriate places.  
He became easily confused misunderstanding much of the world 
around him.  She wrote the statement on behalf of the veteran 
to voice his disagreement with the RO's decision to deny a 
rating in excess of 10 percent.  She reported his extreme 
anxiety with the rating process, and being unable to put his 
concerns on paper in a concrete fashion.  He had been fixated 
on a conspiracy of the government to cheat him, and dwelled 
constantly concerning Vietnam events.  He accomplished 
routine tasks in a satisfactory manner, but any event out of 
the ordinary brought on panic attacks which lasted weeks at a 
time.  He wanted to clarify that he was a Civil Service 
Employee of the U.S. Government, had received numerous verbal 
reprimands for his belligerent attitude at work, and had 
ongoing suicidal and homicidal ideations without a plan to 
act.  His sociability was only successful due to his 
avoidance of social situations.  He had frequent episodes of 
flashbacks at which times he became excessively anxious, 
tearful, and withdrawn.  He experienced difficulties with 
being head of the household with a history of intervention by 
Child Protective Services.  He related much difficulty with a 
language barrier with the examiner who conducted his VA 
examination in August 1999.

The veteran initiated VA outpatient psychological treatment 
in October 1999.  He presented as alert, coherent, and 
rational with a teary affect, and depressed mood.  He 
admitted suicidal ideation but denied real intent.  He cried 
when talking about his Vietnam traumas. He was working on 
[redacted] at [redacted], and was raising his 17-year old 
daughter alone.  He denied alcohol problems, but drank every 
day.  He was given an initial assessment of PTSD with major 
depression.

In a statement received in November 1999, Mr. Howat, Ed. S. 
LMFT, a counselor, indicated that the veteran's condition had 
not progressed continuing with difficulty in forming 
relationships, night terrors, and little interest in former 
hobbies and activities of enjoyment.  His medication had 
continued a higher dosages which appeared to alleviate his 
levels of anger and rage.

VA individual psychology consultations in December 1999 noted 
the veteran's symptoms of 7-8/10 depression, longstanding 
insomnia, nightmares, and intrusive thoughts of Vietnam.  On 
mental status examination, he had a depressed mood.  His 
affect was full ranged being able to laugh and joke, but 
becoming teary at times with no insight as to why.  He became 
anxious describing his Vietnam experiences.  He had tried 
cognitive therapy but resistance was encountered.  He viewed 
his problems somewhat hopelessly.  He appeared tired, 
depressed and somewhat disheveled.  He had experienced no 
clear benefit from increased dosages of Paxil, and he agreed 
to switching to a combination of Prozac and Atarax.  He was 
assigned a GAF score of 50.

A January 2000 VA individual psychology consultation noted 
that the veteran experienced an episode of road rage while 
driving with his daughter.  On mental status examination, he 
appeared depressed with a flat affect except for some watery 
eyes late in the session.  He processed his anger and 
depression, and utilized cognitive therapy to help rethink 
his negative self-image and grief over his wife. Therapy 
records in February 2000 included additional report of 
survivor guilt and irritability, but his depression, energy, 
nightmares and sleep had improved with his Prozac 
prescription.  He was given a GAF score of 65.  In April 
2000, he reported an instance of increased anxiety after 
hearing helicopters at a nearby hospital.  In May and June 
2000, he was noted to have improvement of symptoms with 
Prozac, but he continued to be largely isolative and 
anhedonic.  He was irritable and having more difficulty with 
his coworkers.  He agreed to an increased dosage of Prozac in 
June with a GAF score of 65 provided.  In August 2000, he 
reported feelings of loneliness as his only daughter began 
attending college.  On mental status examination, he 
presented as mildly depressed with a sad affect.  An October 
2000 therapy note reported that he was forced to change from 
the afternoon to the evening shift due to work problems with 
his supervisors.  His mental status examination showed him to 
be in a euthymic mood with demonstrative affect.

VA clinic records in June 2001 noted the veteran being upset 
after being contacted for a reunion with former servicemates.  
On mental status examination, he was in a mildly dysphoric 
mood with a sad affect.  He was rational but limited to 
insight.  He admitted to survival guilt.  He reported that 
his PTSD symptoms had been quite disabling and had been 
making work difficult.  His social life remained quite 
isolated.  His mental status examination showed him to be 
depressed with a constricted and fragile affect.  He agreed 
to switching his medication to Effexor.  He was assigned a 
GAF score of 55.  In October 2001, he reported an increase in 
PTSD symptoms following the terrorist attacks.  On mental 
status examination, he was noted to be pleasant, somewhat 
depressed and calm.  He denied suicidal or homicidal 
ideations. His GAF score of 55 was continued.  In December 
2001, he presented in an irritable mood with sad affect.  He 
was rational with a moderate level of suspiciousness and 
distrust of government with an almost paranoid ideation of 
government cover-up of the terrorist events.  His 
relationship with his daughter was noted as still being 
strong, but that he was basically socially withdrawn except 
for work.

A January 2002 VA consultation record noted the veteran to be 
in a mildly dysphoric mood with flat affect.  He was rational 
with good insight, but still maintained a very anti- 
government attitude.  In February 2002, his GAF score of 55 
was continued with a notation that he experienced a fairly 
good response to his medications.  In March 2002, he 
presented in a mildly dysphoric mood with sad affect.  He was 
rational and friendly, and reported working full time with no 
conflicts.  He was not dating, but did attend a golf 
tournament with male friends.  A June 2002 clinic record 
noted that he finally tried adding Effexor to his treatment 
regimen which helped some with decreased depression and 
increased energy.  He remained socially isolated, and work 
was going "ok."  On mental status examination, he was noted 
to be somewhat depressed, pleasant and calm.  He was given a 
GAF score of 60.  In July 2002 he was in a mildly depressed 
mood, with flat affect and discussed some minor conflicts 
with his daughter.  He was also avoiding other workers on the 
job and disclosed 2 traumatic events which still haunt him in 
nightmares.  He displayed symptoms of mild depression and 
anergia in August 2002, with mildly dysphoric mood and flat 
affect, and had rational but limited insight.  He discussed 
some problems regarding expenses and difficulties supporting 
various family members.  In November 2002, he presented in an 
initial euthymic mood but became teary during the session.  
He was rational and developing insight.

The veteran underwent another VA PTSD examination in February 
2003 with benefit of review of his claims folder.  He 
reported chronic psychiatric symptoms which were improved on 
medication, but having no total remission of symptoms. He 
denied legal problems, and worked regularly on a five day 
work week schedule as a tile setter in a Navy nuclear 
submarine facility.  He seldom missed work.  He reported 
limited social activities with occasional visits to the VFW 
or American Legion.  He did not fish or use his boat as often 
as he used to.  He drank some beer, but never found it to 
interfere with his functioning.  He had a temper.  He denied 
suicide attempts.  He currently had some depression and some 
difficulty with sleep and occasional nightmares.  He was 
hyper alert and hyper vigilant which resulted in a poor 
quality of sleep.  He admitted to a startle reaction.  He 
felt that, since his daughter left the home, he had little 
ambition and had become a lazy procrastinator. On mental 
status examination, he presented as casually dressed, well 
groomed, friendly and outgoing.  His mood was euthymic.  His 
affect exhibited a full range as appropriate. He had no 
perceptual or orientation disorder.  He recalled two or three 
objects in five minutes, and performed serial 7's with ease.  
He spelled 'world' backward, and performed abstractions, with 
ease.  He was deemed competent to handle his own affairs.  He 
was given diagnostic impressions of PTSD and major depressive 
disorder.  The examiner also provided the following Axis V 
discussion:

The patient functions at a GAF of 55 to 60.  His GAF over the 
years at the Jacksonville Outpatient Clinic had been very 
consistent on this score.  The only outliers were in the 80, 
given at the last rating examination and a letter saying he 
functions at a GAF of 27, by a physician in Utah, since he 
has been fully employed and not hospitalized, the rating of 
27 is way below the functioning level of this individual.

VA records from 2003 to 2004 document continued treatment for 
PTSD symptoms.  He was seen in January 2003 with complaints 
that a friend had teased him about his purple heart license 
plate which depressed him.  During the session he was in a 
dysphoric mood, with sad affect and watery eyes but no real 
tears.  In February 2003 he was taking Effexor with good 
effect and had tapered off Prozac with increased depression.  
He remained with poor motivation, withdrawn, doing little 
other than work which he found boring but could not afford to 
retire.  He was not interested in dating since his wife's 
death 9 years ago and had few friends.  He had continued PTSD 
symptoms but seemed to be coping with them better than usual.  
He did report drinking 4 beers a day and was urged to cut 
back.  In April 2003 he reported increased PTSD symptoms with 
watching the Iraq war and he was noted to be in an anxious 
mood with congruent affect and discussed his feelings 
regarding the war.  There was also some confusion as to his 
taking Prozac which he apparently stopped taking by mistake.  
In May 2003 he was seen in an euthymic mood and felt more 
energetic on the Prozac and was getting out more.  He 
reported doing some volunteer work for Memorial Day and was 
doing some basic gardening.  

In early July 2003 he reported that Effexor was increasingly 
sedating, so he tapered off it.  His depressive symptoms had 
decreased although he still had low energy and decreased 
motivation.  He admitted to increased PTSD symptoms with the 
Iraq war, but less now.  Later in July 2003 he was noted to 
be in an irritable mood with dysphoric affect, rational and 
processed the above.  He was noted to have bought a pistol 
but has not fired it.  He also reported work stress.  He 
reported not getting along with coworkers and was still upset 
with the Iraq war and had a bad 4th of July because the 
firecrackers sounded like gunfire.  He was noted to be 
socially isolated in September 2003, but with a continued GAF 
score of 50.  In October 2003 he was noted to have avoided 
attending an air show with his daughter because of its 
potential for simulating trauma memories.  He was described 
as having an avoidant lifestyle and his GAF was 50 for his 
continued diagnosed PTSD and MDD.  

In December 2003 he reported having gone to a unit reunion 
with his daughter which triggered intrusive memories and he 
had a GAF of 50.  An addendum however noted that while he 
denied significant symptoms of anxiety, insomnia, suicidal or 
homicidal thoughts, he remained quite isolated, aside from 
going to work and visiting his daughter.  He indicated he had 
no friends but did say he kept in touch with fellow Vietnam 
veterans and recently attended a memorial.  Though he enjoyed 
the company at the memorial he complained of much increased 
PTSD symptoms since.  His GAF was reported as equaling 60 in 
the addendum.   He endorsed increased depression in January 
2004 after visiting with his elderly sick mother and also had 
intrusive thoughts of Vietnam daily.  He also reported 
working a new shift at work with less stress.  In March 2004, 
he expressed anger and increased anxiety over the Iraq war as 
well as over the presidential candidate who contributed to 
the stereotyped image of Vietnam veterans.  His GAF score was 
50 and the diagnosis continued to be PTSD and major 
depression.  In April 2004 he reported PTSD symptoms being 
aggravated by the Iraq war, although his symptoms of 
depression, anxiety and insomnia continued to be well 
controlled by Prozac.  He also reported remaining quite 
isolated and bored with work.  Also in April 2004 he was 
coping with his mother's recent death and reported feeling 
numb at her funeral and experienced guilt over not crying.  
His GAF scores in April 2004 fluctuated from 40 to 55 one day 
apart. 

In August 2004 he was noted to have complaints related to 
work stress, with physical problems with his work demands.  
He was also planning to visit relatives in Ohio.  In 
September 2004 he was said to have fairly good control of his 
depression, anxiety and insomnia with Prozac but he continued 
to complain of withdrawal, and poor motivation which may be 
partly due to a tendency to hold onto negative thoughts and 
feelings.  He discussed his feelings about issues with 
relatives regarding caretaking for his 83 year old mother in 
law.  Objectively he was pleasant, calm but somewhat 
depressed.  He continued to be assessed with PTSD, recurrent 
major depression with fairly good response.  His GAF was 55.

Mental status examinations repeatedly taken in the above 
mentioned progress notes from September 2003 to September 
2004 consistently revealed his appearance to be 
normal/appropriate and he was well nourished, with normal eye 
contact and normal facial expression.  His attitude and 
behavior were generally calm, cooperative, pleasant, likeable 
and cheerful.  Throughout these records he did have some 
fluctuations in mood, ranging from depressed with congruent 
affect in September and December 2003, to anxious and angry 
with congruent affect  such as shown in March 2004, to normal 
one day later in March 2004, to depressed with teary affect 
as shown in April 2004.  Speech and thought processes were 
generally normal, as he was coherent, logical, organized and 
goal directed with appropriate content or emotionally 
determined content.  He consistently denied any suicidal or 
homicidal thoughts, intent or plan.  His perceptions were 
normal, and thought processes were generally rational, with 
no evidence of psychotic thought.  He had fair to good 
insight and adequate judgment shown on these repeat mental 
status examinations.  

In January 2005 he was seen for continued PTSD symptoms and 
was able to fairly control his symptoms of depression, 
anxiety and insomnia.  He had no suicidal or homicidal 
ideations.  He continued with PTSD symptoms with social 
withdrawal, poor motivation, poor energy although he did feel 
better when others "pushed" him to be more active, socially 
involved, such as his by his relatives and friends who helped 
get him into boating.  He remained bored at work and disliked 
working the evening shift although it was less stressful as 
the coworkers were less difficult.  He still drank 4-5 beers 
a day 3-4 times a week which the doctor advised limiting.  He 
was pleasant, relatively calm and euthymic.  The assessment 
was PTSD, recurrent major depression with fairly good 
response and his GAF score was 55.  In a February 2005 
psychology individual treatment note, the veteran complained 
about disappointment with his in-laws and their treatment of 
their mother and also reported his mother in-law fell 
seriously ill over the holidays.  Following mental status 
examination he was assessed with PTSD and major depressive 
disorder and his GAF score was 50.  A February 2005 primary 
care record from the previous day gave a GAF score of 55 and 
noted that he was being followed by mental hygiene.  In April 
2005 he discussed being upset with a neighbor and vented 
anger about this situation and also reported working full 
time but not enjoying the work.  Following mental status 
examination he was assessed with PTSD and major depressive 
disorder and his GAF score was again 50.  In June 2005 he 
complained of work stress and was still having troubles 
dealing with authority figures.  He also complained of 
nightmares of Vietnam.  New developments included plans to 
travel out of state to visit his daughter.  Following mental 
status examination he was assessed with  PTSD and major 
depressive disorder with a GAF of 45.  In June 2005 he was 
seen by individual psychiatry with increased intake of Prozac 
with additional benefit when he felt more stressed especially 
at work and his symptoms of depression, anxiety and insomnia 
were pretty much controlled.  He did have continued PTSD 
symptoms and continued with social withdrawal, poor 
motivation and energy, although he did feel better when 
pushed to be more active and socially involved and gave 
examples of friends and family members getting him to become 
interested in boating again.  He seemed more receptive to the 
possibility of dating, having not for many years since his 
wife died.  He still drank about 4-5 beers per day 3-4 days a 
week and the doctor encouraged he limit this.  He continued 
to be assessed with PTSD and recurrent major depression with 
fairly good medical response and a GAF score of 55.

VA treatment records throughout 2006 reflect continued 
psychotherapy treatment for PTSD symptoms and was also 
recovering from injuries sustained in a severe automobile 
accident in August 31, 2005.  In February 2006 he was noted 
to have his PTSD and major depressive disorder exacerbated by 
recent trauma, with the accident in which he was trapped in a 
smoking truck stimulated Vietnam memories of crashing in 
helicopters.  He was noted to be presently unable to work and 
had financial difficulties.  His GAF score on February 16, 
2006 was 40, but a notation from earlier the same month 
indicated that his GAF from June he had recurrent major 
depression with fairly good medical response and a GAF of 55.  
In April 2006 he was counseled on limiting his alcohol intake 
to no more than 14 drinks per week.  He was noted to have 
been in a bad motor vehicle accident in August 2005 with 
multiple injuries and had recently been cleared to return to 
work.  He complained of increased PTSD symptoms since being 
in this near fatal accident where the other driver died, but 
had been away from the stress of work and had been managing 
on Prozac with fairly good control of his symptoms.  He was 
concerned about returning to more stress at work with 
difficult coworkers and increased limitations due to 
orthopedic problems.  He expressed a greater appreciation of 
life having nearly died, and hoped to be more active and 
socially involved now that he physically felt better.  He was 
pleasant, relatively calm and euthymic.  The assessment was 
PTSD, recurrent major depression with fairly good medical 
response and a GAF of 55.  

On June 8, 2006 he reported increased depression with 
continued pain and could not do his regular job and was being 
forced to make decisions about early retirement.  He was 
assessed with PTSD and major depressive disorder, but no GAF 
was recorded.  In August 2006 his PTSD screening tool was 
positive.  He was noted to have been forced to retire as he 
did not like the accommodations at work after he returned 
physically disabled from a bad motor vehicle accident which 
has been difficult.  He did have some financial anxieties 
related to his retirement.  He was taking Prozac with good 
control of symptom of depression, anxiety and insomnia, 
although the possibility of switching to Wellbutrin was 
discussed to avoid side effects from Prozac.  He was noted to 
drink 4-5 beer per day 3-4 days per week, which the doctor 
advised him to limit.  He was looking forward to his 
daughter's wedding in October.    He was noted to be 
pleasant, calm and euthymic.  He was assessed with PTSD, 
recurrent major depression with fairly good medical response.  
His GAF score was 55 and plans were made to start Wellbutrin.  
An October2006 individual psychotherapy progress note noted 
the veteran's mood to improve with a new medication of 
Wellbutrin, but he had concerns about its potential side 
effects.  He was noted to be planning to attend an upcoming 
unit reunion and reported that his daughter recently married 
and he was pleased the wedding was a success.  Following 
mental status examination, he was assessed with Axis I PTSD 
and major depressive disorder.  

Individual psychotherapy progress notes from a few months 
later on December 21, 2006 noted complaints of increased 
depression and road rage.  He did acknowledge going to the 
reunion with his helicopter unit and attended a family 
Thanksgiving dinner with his daughter.  Following mental 
status examination, the diagnosis was PTSD and Major 
Depression, with Axis II diagnosis deferred and a GAF score 
of 45.  The case summary update revealed that the veteran 
served as a door gunner in Vietnam in 1967 where he was 
severely wounded in one of the four times his helicopter was 
shot and crash landed.  He suffered the full range of PTSD 
symptoms with nightmares, survival guilt and social 
isolation.  His major depression was exacerbated by his 
wife's death in 1995 and he had been receiving outpatient 
treatment for years and working at King's Bay with continued 
conflicts with his coworkers until he sustained serious leg 
injuries in a motor vehicle accident in 2005.  This accident 
with its similarities to his war traumas exacerbated his PTSD 
symptoms.  He was forced to medically retire from his job due 
to physical limitations and ongoing conflicts with coworkers 
and anti authority resentment towards his supervisors.  His 
daughter was noted to have recently married which increased 
his already severe social isolation.  His depression 
increased with his increased sense of loneliness associated 
with living alone and feeling more isolated from his 
daughter.  He was anergic, socially apathetic and did have 
occasional suicidal ideations.  He continued to have 
significant anger now expressed as road rage and frequent 
nightmares of combat traumas.  

Thereafter later in December 2006, a psychiatry initial 
assessment noted that within the past month the veteran 
experienced nightmares of his stressors, and tried to avoid 
thoughts or reminders of the stressors.  He also endorsed 
being constantly on guard, watchful or easily startled.  He 
endorsed feeling numb or detached from others, activities or 
surroundings.  He was noted to be complaining of increased 
PTSD symptoms since he had leg injuries like those injured in 
Vietnam, and also had more symptoms with retirement as he had 
more free time.  The treating doctor noted the veteran to be 
applying for increased compensation for his service-connected 
PTSD, and opined that he deserved an increased rating given 
his considerable difficulties caused by the PTSD with work as 
well as socially.  There was no change in the veteran's 
social history, current living situation, hobbies or 
activities or spiritual.  He denied a history of violence or 
legal problems or suicide attempts within the last 2 years.  
He was not sexually active the past 2 years.  Following 
mental status examination the diagnosis included PTSD, 
recurrent major depression, with Axis II deferred.  His GAF 
score was 55.  Plans included continuing individual PTSD 
psychotherapy and current medications.  

Mental status examinations repeatedly taken in the above 
mentioned progress notes from February 2005 to December 2006 
consistently revealed his appearance to be normal/appropriate 
and he was well nourished, with normal eye contact and normal 
facial expression.  His attitude and behavior were calm, 
cooperative, pleasant, likeable and cheerful.  Throughout 
these records he did have some fluctuations in mood, ranging 
from euthymic such as shown in December 2006, to angry with 
congruent effect as shown in April 2005 as well as in June 
2006, to depressed as shown in February 2006.  His affect 
generally was congruent with his mood, although it was at 
times restricted as seen in February 2006.   Speech and 
thought processes were generally normal, as he was coherent, 
logical, organized and goal directed with appropriate content 
or emotionally determined content.  He denied any suicidal or 
homicidal thoughts, intent or plan.  His perceptions were 
normal, and thought processes were generally rational, with 
no evidence of psychotic thought.  He had fair to good 
insight and adequate judgment shown on these repeat mental 
status examinations.  

VA treatment records from 2007 reveal that a January 2007 
primary care note for multiple medical conditions with 
mention of depression and PTSD with the veteran having up and 
down problems due to injuries from a car accident with 
psychiatry noted to be working on a drug regimen to aid 
depressive symptoms.  He was said to have some PTSD symptoms 
from the accident which was quite severe.  He was also noted 
to have taken early retirement in September 2006, having 
worked as a tile setter but could no longer perform this due 
to his various aches and pains from his injuries.  A 
depression screening from the same day suggested that he had 
little interest or pleasure in doing things nearly every day, 
and also felt down, depressed and hopeless nearly every day.

The report of a May 2007 VA examination for PTSD included a 
claims file review in addition to examination of the veteran.  
The veteran's history was significant for outpatient 
treatment for PTSD and recurrent major depressive disorder 
from 1995 to the present with pretty good medical response.  
There were no hospitalizations.  His current treatment 
included antidepressant and individual psychotherapy.  The 
therapy was said to be effective with the veteran describing 
it to give him some ambition and some energy.  The frequency 
of non-PTSD symptoms included episodes of the veteran feeling 
depressed 4 days this past week for 4-5 hours at a time.  He 
estimated that the onset of the depression was in the early 
1980's.  He endorsed anhedonia.  He gets about 5 hours of 
interrupted sleep.  His energy was improved with medication.  
His appetite was okay.  His concentration was fair to poor.  
His self esteem was fair.  He denied current suicidal 
ideation or any past suicide attempts.  There were no signs 
or symptoms of mania.  His post-service social and industrial 
history included no legal history, and a marital history of 
being married from 1974 until his wife passed away in 1993.  
He has not dated since his wife's death.  He expressed little 
motivation for dating.  He had an adult daughter and they 
were very close.  He had approximately 3 friends.  He fished 
most recently 2 months ago and said that he did not go more 
often because "I'm kind of a procrastinator" and watched 
sports on TV.  There was no history of suicide attempts and 
no history of violence, assaultiveness.  He drank about 4 
beers per day and acknowledged that alcohol exacerbated his 
social withdrawal.  There was no other substance abuse.  

On psychiatric examination he was clean, neatly groomed, 
appropriately dressed and casually dressed.  Psychomotor 
activity was unremarkable.  His speech was unremarkable, 
spontaneous, clear and coherent.  His attitude towards the 
examiner was cooperative, friendly and attentive.  His affect 
was normal.  His mood was described as "okay."  He was able 
to spell "world" forward and backwards.  He was oriented to 
person, place and time and thought process was unremarkable.  
He had no delusions.  He understood the outcome of his 
behavior.  His intelligence was average.  He had insight and 
understood he had a problem.  He did have sleep impairment 
with approximately 5 hours of interrupted sleep.  His energy 
was improved with medication.  There were no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, homicidal thoughts or suicidal thoughts.  His 
impulse control was fair.  He did have episodes of violence.  
He was able to maintain minimal personal hygiene.  He had no 
problems with activities of daily living.  His memory was 
normal for remote, recent and immediate memory.  

Regarding his PTSD symptoms he had rexperiencing of the 
traumatic event during the past 7 days with intrusive 
memories, he also had memories of Vietnam triggered by 
driving over a bridge with a view of the wood line and marsh 
line two times.  He had nightmares 1 time.  He had physical 
reactions including tearfulness.  He also had avoidance or 
numbing symptoms over the past 7 days with efforts to avoid 
thinking or talking about the trauma from Vietnam.  He also 
had efforts to avoid planes, hunting or guns because they 
triggered upsetting memories from Vietnam.  He also endorsed 
anhedonia and detachment most of the time.  He also reported 
increased arousal symptoms during the last 7 days, with sleep 
averaging 5 hours per night.  He had irritability and anger 3 
times and concentration problems some of the time.  He had 
hypervigilance most of the time and exaggerated startle 
response 2 times.  He denied any periods of full remission 
lasting at least one week.  Regarding identified behavioral, 
cognitive, social, affective or somatic changes attributed to 
stress exposure, he endorsed the following:  intrusive 
memories, nightmares, detachment, restricted range of affect, 
poor sleep, anger, hypervigilance, and startle response.  He 
was noted to meet the criteria for PTSD from diagnostic 
tests.  The diagnosis was PTSD.  He was deemed competent to 
handle his funds.  His usual occupation was noted to be 
woodcrafter and tile setting.  He was not currently employed.  
He was not retired either.  The reason for his unemployment 
was as follows:  He was physically unable to continue working 
as a result of a car accident.  He did not like his coworkers 
because they were all non veterans and he felt he could not 
say anything to them.  He was offered a desk job but did not 
want to work in an office setting with the office politics 
and drama.  He met the DSM-IV criteria for PTSD stressors.  
The diagnosis was Axis I, PTSD chronic.  Axis II was 
deferred.  His GAF score was 55.  This score represented a 
significant social withdrawal, intermittent irritability and 
intermittent reexperiencing PTSD symptoms.

The examiner further commented regarding the effects of PTSD 
on changing his functional status and quality of life from 
his last exam.  Regarding employment performance, he was 
noted to have not worked in approximately 2 years.  Socially, 
his wife died in 1993 and he denied dating since then.  He 
had close relationships with his daughter and his sister.  He 
had 3 friends but saw them infrequently.  

The examiner commented that the veteran was not unemployable 
due to PTSD.  While he reported some detachment/conflict with 
coworkers, he indicated that he was able to function at work 
until a motor vehicle accident limited his physical capacity.  
While he had 3 friends there was significant social 
detachment due to PTSD.  Regarding other disorders besides 
PTSD that independently impaired him in psychosocial 
adjustment and life quality, alcohol was said to exacerbate 
his social withdrawal.  His prognosis for improvement was 
fair.  The effects of PTSD on his social and industrial 
functioning was as follows:  There was no total social and 
occupational impairment due to PTSD.  Nor was there 
deficiencies in areas such as judgment, thinking, family 
relations, work, mood or school.  There was reduced 
reliability due to PTSD symptoms with significant social 
withdrawal, some irritability/anger, some loss of interest in 
enjoyable activities.  No medical opinion was requested.  

A May 2008 medical opinion from Dr. Orton, a private 
psychiatrist is noted to have included a review of available 
medical documentation, which included review of several VA 
examination reports as well as progress reports from 1999 to 
2006 by Dr. McDermott and Dr. Brockunier.  Greater weight was 
given to the progress reports as these doctors treated the 
veteran over a prolonged time rather than the examinations 
which were a one time observation.  The psychiatrist noted 
that the veteran has been diagnosed with PTSD and major 
depressive disorder with the illnesses requiring long term 
medication and psychotherapy since the 1980's.  These 
diagnoses were considered accurate and not under question.  
Regarding the severity of the veteran's psychiatric 
disability, the VA examinations and the progress reports all 
were said to indicate a chronic protracted symptom picture 
which has impacted the veteran's work life and socialization 
significantly.  

With the exception of one inexplicable GAF of 80, his GAF 
scores ranged from 40 to 65 over a period from 1999 to 2007.  
These findings are consistent with the veteran's described 
symptoms of persistent intrusive memories, nightmares, 
detachment, social isolation, restricted range of affect, 
hypervigilance, startle response, difficulty concentrating 
and suicidal ideation.  

Additionally the veteran demonstrated severe enough 
depressive symptoms to warrant a second diagnosis of major 
depressive disorder with anhedonia, sadness and lack of 
motivation requiring antidepressant medication without any 
periods of remission during a decade of treatment.  One very 
important symptom that seemed to be ignored as an important 
quantifier of disability was his level of irritability and 
outbursts of anger.  For example the May 2007 VA examination 
was noted to acknowledge episodes of violence, with angry 
outbursts reported as occurring 3 times over a period of 
seven days.  This was a very important finding when 
considering the levels of dysfunction and inability to 
sustain employment.  The veteran was noted to have remained 
employed as a tile layer for many years.  Although this form 
of independent isolated work requires little engagement with 
others, he is described in the progress notes as having a 
history of conflicts with coworkers.  In 2005 the veteran 
experienced a serious motor vehicle accident which 
exacerbated his PTSD symptoms.  

A December 21, 2006 progress note by Dr. McDermott was viewed 
by this psychiatrist as important as it described a worsening 
clinical picture now including occasional suicidal ideation, 
significant anger now expressed as road rage and frequent 
nightmares of combat traumas.  During the car accident the 
veteran sustained injuries that significantly altered his 
physical abilities.  As a result, he was offered the 
accommodation of "desk work" which likely required 
conversation and social interaction with coworkers.  His 
unwillingness to accept this accommodation has been held 
against him in some of the medical reports.  Instead this 
examining psychiatrist opined that based on the veteran's 
history of severe social isolation, that the veteran could 
not tolerate an environment where intermingling, conversation 
and close contact would be anticipated and expected.  This 
level of avoidance, mistrust of authority and phobic fear is 
often seen in trauma survivors and is clearly documented in 
the progress notes.  Given this degree of social intolerance 
coupled with evidence of poorly controlled anger, it is more 
likely than not that the veteran's PTSD was severely 
disabling during the period of 1999 to 2006 and has rendered 
him unable to obtain or sustain any form of employment since 
2006.

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal prior to December 21, 2006, the 
evidence supports a grant of 70 percent for the veteran's 
PTSD symptoms.  The evidence which includes the VA treatment 
records from 1999 through 2006, the private medical 
statements from Dr. Warden and Mr. Howatt and the April 1999 
and February 2003 VA examinations generally show the veteran 
to suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such severe and 
persistent PTSD symptoms as: trouble sleeping with 
nightmares, hypervigilance, intrusive thoughts, depressive 
thoughts, social isolation and anxiety.  Significantly he is 
shown to be quite isolated from others outside of his 
immediate family and avoidant of social situations, and 
generally has only participated in social activities at the 
prompting of his daughter and other family members.  His GAF 
scores in general also reflect the severity of his symptoms, 
generally ranging from 50 to 55, although earlier records 
showed higher scores of around 60-65 with the highest score 
of 80 shown in the April 1999 VA examination.  The earlier 
records also included a GAF score of 27 assigned by Dr. 
Warden.  Thus the earlier GAF scores appear somewhat 
inconsistent, particularly when considered in light of the 
symptoms documented in the records dating back to 1999, where 
he was persistently shown to be socially isolative, and have 
persistent struggles with insomnia, nightmares, intrusive 
thoughts and depressed moods.  The more recent GAF scores 
prior to December 21, 2006 tend to fluctuate from 40 to 55, 
with many scores of 50, and large fluctuations in the scores 
from day to day.  The evidence overall reflects the veteran's 
symptoms and the resulting social isolation causing 
deficiencies in most areas of social and industrial function.  
Comparing all the manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 70 
percent schedular rating under Diagnostic Code 9411 are more 
nearly approximated.  38 C.F.R. § 4.7.  The criteria for a 70 
percent rating are met if there are deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11- 
14 (2001).

As stated above, the evidence reflects that prior to December 
21, 2006 the veteran's PTSD symptoms more closely resemble 
the criteria for a 70 percent rating.  There is no evidence 
that the PTSD resembled the criteria for a 100 percent rating 
before December 21, 2006.  Although he had fluctuations in 
the severity of his symptoms, as shown in the records, 
overall his PTSD symptoms were shown to remain at 70 percent 
disabling.  His most recent VA examination of January 2004 
revealed him to have no impairment in thought processing or 
communication due to his PTSD, and he did not exhibit 
evidence of an inability to care for himself.  This 
examination did not reveal the veteran to be in a persistent 
danger of harming himself or others.  Overall, these records 
prior to December 21, 2006, while they show continued severe 
PTSD symptoms for a 70 percent rating, do not demonstrate the 
extreme psychiatric pathologies contemplated by a total 
evaluation.  He was noted to be able to do some socializing, 
albeit with prompting from family members, and he did engage 
in substantially gainful employment, although it appeared to 
involve limited contact with coworkers.  The evidence prior 
to December 21, 2006 reflects that the veteran was forced to 
retire due to his injuries from his motor vehicle accident 
and did not clearly indicate that he was wholly unemployable 
due to psychiatric symptoms.

As of December 21, 2006, the evidence is shown to more 
closely resemble the criteria for a 100 percent staged 
rating.  See Hart, supra.  This is due to the VA medical 
report from this date clearly delineating a worsening of PTSD 
symptoms, with increased depression and road rage now 
manifested.  The psychotherapist noted that the veteran 
suffers a full range of PTSD symptoms of nightmares, survivor 
guilt and social isolation, with exacerbation of these 
symptoms in 2005 after he received similar injuries in a car 
accident.  His GAF was 45 in this record, confirming the 
worsening of symptoms.  This record also clarifies that the 
veteran is unemployable not only because of the injuries from 
the 2005 accident, but because of "ongoing conflicts with 
coworkers and anti authority resentment towards his 
supervisors."   Such conflicts and attitudes are shown by 
the medical evidence to stem from his PTSD, which is clearly 
worsened according to this December 21, 2006 record.  

The subsequent records and the private medical opinion of May 
2008 likewise suggest that the veteran's PTSD now results in 
total occupational and social impairment.  The treatment 
records from January 2007 show that the veteran now has 
little interest in doing things on a near daily basis, along 
with feeling down depressed and hopeless nearly every day.  
The private psychiatrist's May 2008 medical opinion, which 
included review of medical records from 1999 to 2006, clearly 
stated that the veteran's PTSD symptoms which now include 
episodes of violence with angry outbursts, in addition to the 
ongoing intrusive memories, nightmares, detachment and social 
isolation among others, has now rendered the veteran 
unemployable.  The private psychiatrist noted that due to 
physical problems, the veteran was no longer able to work his 
former job which had been independent and isolated from 
others and therefore accommodating to his PTSD symptoms.  The 
veteran was noted to have failed to be able to work among 
people after his duties were changed and the psychiatrist 
stated that he is unable to obtain or sustain any form of 
employment since 2006.  

The Board does note that the report from the most recent VA 
examination of May 2007 provides a conflicting opinion, in 
that this examiner opined that the veteran's PTSD does not 
render him unable to work and that there was no total social 
and industrial impairment due to PTSD.  However, given the 
approximate balance of favorable and unfavorable evidence 
regarding whether the criteria for a 100 percent rating is 
warranted, the veteran is to be afforded the benefit of the 
doubt.  

The medical evidence shows that the veteran's PTSD is 
manifested by total occupational and social impairment due to 
gross impairment of thought processes or communication, such 
as exhibited in his PTSD intrusive thoughts, nightmares, 
irritability and social isolation, grossly inappropriate 
behavior shown in his conflicts with coworkers and persistent 
danger of hurting self or others as now exhibited with his 
road rages.  Although such symptoms do not encompass all of 
those mentioned in the Diagnostic Code for a 100 percent 
rating, when considered with medical opinions that the 
veteran is unemployable due to his PTSD, the Board finds 
evidence similar to total occupational impairment for a 100 
percent rating as of December 21, 2006.  See Mauerhan, supra.

Given the above analysis and evidence, the Board concludes 
that the veteran's PTSD more closely approximates a 70 
percent rating prior to December 21, 2006 and a 100 percent 
disability rating as of December 21, 2006.  38 C.F.R. § 4.7.


ORDER

An evaluation of 70 percent, but no more, for PTSD is granted 
prior to December 21, 2006, subject to the laws and 
regulations governing the award of monetary benefits.

As of December 21, 2006, a disability rating of 100 percent 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


